Citation Nr: 1201132	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  97-22 984	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for angina pains.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a claimed morphine overdose, to include anxiety and shortness of breath.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability manifested by a low heart rate, alternating high and low blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, and dizziness.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, diagnosed as an adjustment disorder with an anxious and depressed mood.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic headache disability.
REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to August 1961.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 Order, the Court granted a June 2007 joint motion for remand, vacated the October 2005 Board decision that denied the veteran's claims, and remanded the matter for compliance with the instructions in the joint motion.  In December 2007, the Board remanded the matter to the Appeals Management Center (AMC), in Washington, DC for compliance with the Court's Order.  Such action having been taken, the matter was returned to the Board for appellate review.  In March 2010, the Board remanded the six issues reflected on the title page of this decision for further evidentiary development.  Such development has been accomplished, and the matter is once again before the Board for appellate review.

In March 2010, the Board also denied a claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a rash of the hands, feet, and legs.  The Veteran appealed this denial to the Court, which remanded it to the Board, with instructions to consider an analogous provision of law.  Upon such consideration, the Board granted compensation benefits for a rash of the hands, feet, and legs in May 2011.  The RO implemented this grant in November 2011.  It does not appear that the Veteran has expressed disagreement with either the staged disability ratings or the effective dates assigned.  In any case, this matter is no longer before the Board, as this grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Treatment at a VA facility in Jackson, Mississippi, in September 1996, did not result in any additional residuals of a myocardial infarction. 

2.  Treatment at a VA facility in Jackson, Mississippi, in September 1996, did not result in any additional anginal pain. 

3.  There is no competent medical evidence establishing that the veteran had a morphine overdose during the course of treatment at a VA facility in Jackson, Mississippi, in September 1996; even if he did, any residuals of such were acute and transitory and did not result in additional disability. 

4.  Treatment at a VA facility in Jackson, Mississippi, in September 1996, did not result in any additional disability to a condition manifested by a low heart rate, alternating low and high blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, and dizziness. 

5.  Treatment at a VA facility in Jackson, Mississippi, in September 1996, did not result in any additional psychiatric disability. 

6.  Treatment at a VA facility in Jackson, Mississippi, in September 1996, did not result in any additional headaches.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997). 

2.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for anginal pains pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997). 

3.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for residuals of a claimed morphine overdose pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997). 

4.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a disability manifested by a low heart rate, alternating low and high blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, and dizziness, pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997). 

5.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a psychiatric disorder, diagnosed as an adjustment disorder with an anxious and depressed mood, pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997). 

6.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a chronic headache disability pursuant to treatment at a VA facility in Jackson, Mississippi in September 1996, have not been met.  38 U.S.C.A. § 1151 (West 1991) (effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that VA medical care during a hospitalization in September 1996 caused a myocardial infarction; anginal pains; anxiety; shortness of breath; a disability manifested by a low heart rate, including alternating high and low blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, dizziness; and a psychiatric disorder.  To the extent that he had these disabilities prior to the 1996 hospitalization, he asserts that events during the hospitalization caused aggravation of the disabilities.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information in a letter of November 2009, prior to the most recent adjudication of his claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a letter of September 2009, prior to the most recent adjudication of the claims.  

We are satisfied that all necessary evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

A June 1988 discharge summary from St. Dominic-Jackson Memorial Hospital indicates that the veteran underwent a cardiac catheterization in May 1988, and in June 1988 he underwent an aortocoronary bypass graft with internal mammary artery graft to the left anterior descending and a left circumflex posterior descending vein graft. The final diagnosis was unstable angina pectoris secondary to significant occlusive coronary atherosclerosis. 

A September 1989 cardiac catheterization report from St. Dominic-Jackson Memorial Hospital indicates that the veteran was status post bypass surgery several years ago with a saphenous vein graft to the circumflex system and internal mammary graft to the left anterior descending. Not bypassed at that time was a small intermediate coronary artery with flow restrictive disease at the origin. The veteran was admitted with unstable angina. After the procedure was completed, the impression was coronary atherosclerotic heart disease treated surgically with an internal mammary artery graft to the left anterior descending and saphenous vein graft to the circumflex system, both patent; interval/new disease development with now 100 percent occlusion of the mid circumflex with the distal circumflex being fed by patent circumflex saphenous vein graft; interval/new development with flow restrictive disease noted in obtuse marginal #1 and proximal branch off of obtuse marginal #1; sable flow restrictive disease of the intermediate coronary artery. It was stated that the veteran's recent angina may have been a manifestation of new flow restrictive disease at the circumflex system or manifestation of previously diagnosed inoperable intermediate coronary artery disease. Medical management was felt appropriate. 

VA medical records show that at the time of the veteran's September 9, 1996, scheduled admission to the Jackson, Mississippi, VA Medical Center, he had angina with shortness of breath on exertion. The veteran's history was known coronary artery disease with a history of a myocardial infarction in 1983 and again in 1988, with a 2-vessel coronary artery bypass graft at St. Dominic. The veteran's last coronary catheterization was in August 1992, and it showed total proximal right coronary artery disease and critical coronary artery disease, stenosis of the obtuse marginal at the origin, and 40 to 50 percent stenosis of the obtuse marginal #2 at mid-vessel. The veteran also had a history of hypertension, hyperlipidemia, diverticulitis, and microhematuria. The veteran complained of one to two episodes of chest pain per day that was usually relieved by two to three nitroglycerin pills, but within the last month he had occasionally taken six to eight nitroglycerin pills. 

A September 1996 discharge summary from the Jackson, Mississippi, VA Medical Center indicates that the veteran was admitted on September 9, 1996, and was begun on Lopressor. The veteran underwent cardiac catheterization on September 10, 1996, which showed progression of arteriosclerotic cardiovascular disease. Catheterization showed preserved left ventricular systolic function with an ejection fraction of 69 percent and anteroapical hypokinesis, total ostial right coronary stenosis, total mid-left anterior descending artery stenosis with patent left internal mammary artery graft and good distal and retrograde flow as previously described, and circumflex with a 95 percent proximal occlusion of the large segment and obtuse marginal artery. 

The veteran underwent percutaneous transluminal coronary angioplasty on September 12, 1996. During the procedure there was a dissection of the right obtuse marginal artery with subsequent occlusion and subsequent myocardial infarction. The veteran was transferred to the CCU for treatment of posterior inferior myocardial infarction by enzymes. The veteran remained stable and pain was controlled with morphine and nitroglycerin infusion. The veteran was without chest pain since then and remained stable and was moved back to the floor on September 16, 1996. The veteran was seen by cardiac rehabilitation and was to be followed by them as an outpatient. The diagnoses were status post myocardial infarction, status post percutaneous transluminal coronary angioplasty dissection, angina, hypertension, status post coronary artery bypass graft, and hyperlipidemia. 

A treatment record from September 14, 1996, indicates that the veteran was status post percutaneous transluminal coronary angioplasty with dissection and controlled myocardial infarction. The veteran had mild dull chest pain on nitroglycerin infusion, but was otherwise doing well. It was noted that the previous night there was a period of decreased respiration with a possible over sedation on the patient-controlled analgesia pump. Subsequently the veteran was placed on morphine sulfate as needed without noninvasive ventilation. He was discharged from the hospital on September 18, 1996, to be followed at the outpatient clinic. 

A February 1997 VA examination for mental disorders indicates that the veteran stated that in December 1996 when he thought about his heart attack he would start to cry because he thought he was dead, and so his doctor gave him a "nerve pill." He described his current status as "My nerves are fair. I try to work a little bit as an automobile salesman. I'm afraid that getting upset . . . will cause another heart attack. Depressed three quarters of the time because I'm not as active as I was because of this heart problem." He reported experiencing hallucinations on one occasion associated with administration of morphine as part of his treatment for cardiac problems. 

On examination, the veteran exhibited no unusual motor activity. Speech was fluent without flight of ideas or looseness of associations. His mood and affect was anxious and depressed. He denied hallucinations, expressed no clearly identifiable delusions, denied homicidal or suicidal thoughts, and was precisely oriented to person, place, situation, and time. His remote, recent, and immediate recall were good. Judgment to avoid common danger was good. Abstracting ability was adequate. Insight was fair. The examiner's assessment was that the veteran gave a history consistent with an adjustment disorder with an anxious and depressed mood. 

A February 1997 VA neurologic examination indicates that the veteran complained of headaches. He reported that his headaches began after a hospitalization for angioplasty. The veteran stated that he never had any substantial headaches until his September 1996 hospitalization. Subsequent to his hospitalization, he began to have severe and often intolerable headaches that involved the entire head and would disable him. He was hospitalized for four days with one of these severe headaches, had a complete evaluation, including CAT scan of his head, and with medication the headaches were somewhat relieved. Decreasing the amount of nitroglycerin made a difference in the occurrence of the headaches. The veteran reported only having one slight headache in the last month, and that headache responded to ordinary analgesics. He reported that he noticed a clear association between having to take nitroglycerin in tablet or patch form and the occurrence of the headaches. He reported having no other types of headaches except mild infrequent generalized non-disabling ones. 

On examination, he was alert, oriented, and cooperative. Mentation was normal. Cranial nerves II through XII were intact with no signs of increased intracranial pressure or focal neurologic deficits. Motor examination revealed normal muscle tone and strength with no atrophy, fasciculation, or abnormal movements. Sensory examination was intact throughout to all modalities. Coordination, gait, station, and Romberg were normal. Deep tendon reflexes were 2+ and symmetrical. The examiner's assessment was normal examination in an individual with a history of vascular headaches, probably related to the need for vasodilators of the nitroglycerin type. The examiner stated that in that sense, the onset of the headache clearly was related to the need for such medications subsequent to his hospitalization in September 1996. 

The March 1997 memorandum from the Jackson VAMC Cardiology Section Chief indicates that a physician reviewed the veteran's hospital medical records and the claims file. He noted that on September 12, 1996, while undergoing angioplasty, the veteran suffered a major cardiac complication characterized by a coronary dissection with acute closure of the coronary artery. The event was recognized promptly and several attempts were made to reopen the occluded vessel, but such attempts were unsuccessful. As a consequence, the veteran developed a myocardial infarction (non-transmural as documented by subsequent EKG's). The physician noted that the myocardial infarction was a well-known complication that occurred in approximately 3 to 4 percent of patients. Dr. G.R. indicated that the veteran signed informed consent forms for the procedures, and was therefore cognizant of the risks and benefits of the procedure, since he was not a surgical candidate for a repeat operation. Dr. G.R. stated that the veteran "did not suffer a 'massive heart attack,'" and massive heart attacks are incompatible with life, they imply the loss of forty to fifty percent of the viable heart muscle, and even a 25 percent loss in a patient with such severe coronary artery disease would have been fatal. The physician stated that the veteran's heart attack was non-transmural as documented by EKGs. It was noted that the veteran's left ventricular function decreased from 64 to 45 percent (lower limits of normal being 55 percent) as a consequence of the heart attack. 

The physician stated that it was his professional opinion that the veteran's heart attack would have occurred regardless of the procedure for the following reasons: the veteran was admitted for increasing chest pain (angina), there was relentless progression of the underlying disease, 95 percent stenosis (blockage) as documented by cardiac catheterization, and risk factors (cardiac condition aggravated by veteran's hyperlipidemia, smoking history, and long history of hypertension). Dr. G.R. stated that regarding a malfunction of the morphine pump, there were no entries in the nurse's notes or in the Controlled Substance Administration Record that such an event had occurred. He further stated that in all probability, a morphine overdose did not happen. He stated that a morphine overdose would manifest by respiratory depression or arrest that usually requires assisted ventilation. In addition, a specific antidote was readily available in the Intensive Care Unit for such overdoses. He also noted that in cases of morphine over dosage, generally there are not any residuals after the initial incident. 

Regarding the veteran's claimed conditions of low heart rate, tiredness, insomnia, depression, anxiety, shortness of breath, restlessness, nausea, lightheadedness, and dizziness, the physician noted that such conditions were known adverse reactions of patients taking beta-blockers. It was also noted that the alleged severe headaches could be due not only to the side effect of Lopressor, but also due to the amount of nitrates. The physician noted that the veteran's angina pains represented the continued manifestation of his underlying heart condition. He also noted that the presence of high blood pressure and then sudden low blood pressure could be accounted for by the dissimilar pharmacokinetics of the veteran's two present medications (Lopressor and Capoten). He stated that it was his professional opinion that the claimed conditions were not caused by the angioplasty, subsequent heart attack, and alleged morphine overdose. Dr. G.R. submitted medical journal articles in support of his opinion. 

In an April 1997 memorandum, the Head Nurse of Ward 4CS, indicated that the veteran was admitted to Ward 4CS on September 9, 1996 with a diagnosis of angina. She stated that she had no knowledge or record of any incident that occurred during his hospital stay that resulted in any adverse effects to the patient. 

In an April 1997 memorandum, the Clinical Pharmacy Coordinator, stated that upon review of the Controlled Substance Administration Record, the veteran received morphine sulfate via a PCA pump September 12-13, 1996. The veteran received a total dose of 30 mg during that time period. There was no documentation that the pump malfunctioned or that the veteran received an excessive amount of morphine sulfate. Reference was made to the Physician's Desk Reference, pages 535-537. 

In a September 1997 Decision Review Officer hearing, the veteran testified in relevant part that he had open heart surgery in 1988 at a private hospital. He stated that he went to the VAMC because of angina pains, and under the care of VAMC physicians, he suffered a massive heart attack. He stated that his heart condition affected all areas of his life. The veteran stated that he was put on a morphine internal IV, which later malfunctioned and "dumped the whole bottle into my body." He stated that he overdosed on morphine and was nauseated and threw up. He attributed his current shortness of breath and nervousness to the alleged morphine overdose. 

In May 2004, a VA examination was conducted to evaluate the veteran's headaches. The claims file was reviewed. The report indicated that the veteran claimed complications including a morphine overdose during VA hospitalization. Compensation and pension examination done a year after the incident revealed vascular headaches related to nitrates and a normal neurologic exam, and the opinion was nitrate-induced headaches. The veteran reported that his headaches were not as bad as they used to be, they recurred 2 to 3 times a week, and they responded well to Tylenol. The veteran described the headaches as a band around the temples and the occiput, which was productive of a dull aching pain. He reported no associated nausea or vomiting. He stated that they may happen at any time, and rarely awakened him from sleep. He stated that he may have had a really debilitating headache monthly in the past 6 months. He reported that he would take Tylenol and sit down, and the headache would be gone in 20 to 30 minutes. He reported no associated visual disturbance. There was associated phono/photophobia. He reported that his headaches started in 1996 when he was put on nitrates for his coronary artery disease. He stated that he did not use much nitroglycerin now, but when he did, it precipitated a headache. 

On examination, there was normal gait and station with good heel/toe/tandem walk. Cranial nerves 2 through 12 were intact except bilateral surgical pupils. Motor strength was 5/5 with normal tone, bulk, coordination, and dexterity. Sensory showed a mild stocking-glove deficit to temperature and mild vibration sense impairment in the lower extremities. 

The assessment was that there was no change from the VA opinion in 1997. The examiner stated that the current examination was similar except for the subsequent cataract surgeries and related pupillary abnormality and the appearance of diabetic neuropathy. The examiner stated that the veteran had nitrate-induced headaches, a common symptom. The examiner noted that he did not consider the nitrate-induced headaches to be a significant disability. In fact, the examiner noted that he asked his patients to discard their Nitroglycerin if they failed to get a headache. In other words, headaches are inherent in Nitroglycerin usage. The examiner stated that as to whether the veteran's headaches were caused by the hospitalization in 1996, he could not say, and he deferred any opinion to the cardiologist or internist who would examine the veteran for his coronary artery disease. The examiner noted that the veteran's headaches were certainly incidental to treating his angina. 

In May 2004, a VA psychiatric examination was conducted. The claims file was reviewed. The examiner noted that the veteran had undergone a coronary angioplasty in September 1996. During that time period, the veteran began to feel anxious and worried about his overall condition, as well as depressed. In October 1996, the veteran's primary care provider prescribed Paxil, and since then the veteran had been on some antidepressants. The veteran stated that his medication has helped significantly with his depressive symptoms. The veteran reported that he felt sad much of the time, and related this specifically to the physical limitations and loss of ability to be active because of his cardiac condition. He stated that he would "sometimes cry over nothing, I don't know why I do that." He did not consider himself either worthless or hopeless, and denied and suicidal ideation. On examination, the veteran was alert and well oriented. His speech was normal. He described his mood as "variable, I get depressed easily. His affect was slightly constricted but generally pleasant. There was no evidence of illogical or delusional thought process. Judgment seemed good, insight was fair, and his memory for recent and remote events was adequate. 

The impression was adjustment disorder with mixed anxious and depression symptoms, chronic, with a GAF of 70. The examiner noted that the veteran described symptoms of anxiety and depression relating primarily to physical limitations resulting from his cardiac status. It was noted that the veteran was not being treated by any mental health provider at the time of the examination.

Subsequent VA treatment records reflect that the Veteran continues to have heart trouble, with numerous tests and studies, and a long list of prescription medications for control of cardiac symptoms.  He also receives treatment for multiple additional health problems, including diabetes, several different neoplasms, and cataracts.  These newly-obtained records reflect current medical care and treatment only.  Nothing in the records reflecting recent and current medical care could be interpreted as attributing any current disability to any events occurring during the hospitalization in September 1996.

As noted above, the veteran asserts that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 because in September 1996, while undergoing an angioplasty procedure at the VA Medical Center in Jackson, Mississippi, a hole was "punched" in his artery, which caused him to suffer a massive heart attack and have resultant anginal pains. He also contends that while being hospitalized at the VA Medical Center in September 1996, his morphine pump malfunctioned and he was given an overdose of morphine on September 13, 1996. He states that the alleged morphine overdose and massive heart attack caused him to have a low heart rate, alternating high and low blood pressure, fatigue and tiredness, insomnia, depression and anxiety, shortness of breath, restlessness, angina pains, severe headaches, nausea, lightheadedness, and dizziness. 

The veteran filed his claim in November 1996. The law providing compensation under 38 U.S.C.A. § 1151 was revised, effective October 1, 1997; the new version of the law is more restrictive than the old version, now requiring a showing of fault or negligence by the VA in providing medical treatment. However, the new law does not apply in the present case, as the claim has been pending since before the change in the law. VAOPGCPREC 40-97. Therefore, the Board has applied the version of 38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in effect prior to the change. 

The version of the law and regulations applicable to the present case provides that where a veteran suffers disease, injury, death, or the aggravation of an existing disease or injury, as the result of VA examination, medical or surgical treatment, or hospitalization, and such results in additional disability or death, compensation or DIC shall be awarded in the same manner as if the disability or death were service- connected. 38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800. In determining that additional disability exists, the veteran's physical condition immediately prior to the disease or injury upon which the claim is based will be compared with the subsequent physical condition resulting from the disease or injury. 38 C.F.R. § 3.358(b)(1). The regulation further provides, in part, that benefits will not be payable for the continuance or natural progress of disease or injury for which VA treatment is authorized. 38 C.F.R. § 3.358(b)(2). 

In determining whether such additional disability resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of VA treatment, it will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith. The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of treatment. Benefits are not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative. "Necessary consequences" are those, which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered. 38 C.F.R. § 3.358(c). 

For a claimant to prevail in a claim under the old version of 38 U.S.C.A. § 1151 and related regulations (which are applicable to the present case), it is not required that there be a showing of negligence or fault on the part of the VA, yet it must be shown that disability was not a necessary consequence of VA treatment and that disability or death was not the result of natural progress of medical conditions. The veteran's statements and testimony describing the symptoms of his disability and his treatment are considered competent evidence. Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The evidence does not reflect that the appellant currently possesses the required specialized medical training and knowledge, nor is it contended otherwise. 

The medical evidence shows that prior to the veteran's admission to the Jackson VAMC in September 1996, he underwent a cardiac catheterization in May 1988 at a private facility. In June 1988 he underwent an aortocoronary bypass graft to the left anterior descending and a left circumflex posterior descending vein graft at the same private facility. The final diagnosis was unstable angina pectoris secondary to significant occlusive coronary atherosclerosis. Additionally, in September 1989 the veteran underwent another cardiac catheterization. After the September 1989 procedure, the impression was coronary atherosclerotic heart disease treated surgically with internal mammary artery graft to the left anterior descending and saphenous vein graft to the circumflex system, both patent; interval/new disease development with now 100 percent occlusion of the mid circumflex with the distal circumflex being fed by patent circumflex saphenous vein graft; interval/new development with flow restrictive disease noted in obtuse marginal #1 and proximal branch off of obtuse marginal #1; sable flow restrictive disease of the intermediate coronary artery. It was stated that the veteran's recent angina may have been a manifestation of new flow restrictive disease at the circumflex system or manifestation of previously diagnosed inoperable intermediate coronary artery disease. 

The VA medical records show that at the time of the September 9, 1996, admission, the veteran had a known history of coronary artery disease, and a history of two myocardial infarctions in 1983 and in 1988. The veteran's last coronary catheterization had been in August 1992, and it showed total proximal right coronary artery disease and critical coronary artery disease, stenosis of the obtuse marginal at the origin, and 40 to 50 percent stenosis of the obtuse marginal #2 at mid-vessel. 

The September 1996 discharge summary shows that the veteran underwent cardiac catheterization on September 10, 1996, and on September 12, 1996 he underwent percutaneous transluminal coronary angioplasty (PTCA). During the PTCA procedure, there was a dissection of the right obtuse marginal artery with subsequent myocardial infarction. The veteran was transferred to the CCU for posterior inferior myocardial infarction by enzymes. He then remained stable and pain was controlled with morphine and nitroglycerin infusion. The final diagnoses were status post myocardial infarction, status post PTCA dissection, angina, hypertension, status post coronary artery bypass graft, and hyperlipidemia. 

     Residuals of a Myocardial Infarction to include anginal pains 

The Board finds that the March 1997 Jackson VAMC Cardiology Section Chief's opinion is highly probative evidence that shows that the veteran does not have additional residuals of a myocardial infarction or anginal pains due to an injury or aggravation of an injury as a result of VA hospitalization, or medical or surgical treatment, or that VA failed to timely diagnose or properly treat the veteran, and that such failure directly caused increased disability or death.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358. Dr. G.R. noted that a myocardial infarction such as the one the veteran suffered in September 1996 was a well-known complication. Dr. G.R. also stated that the veteran did not suffer a massive heart attack, and the veteran's heart attack would have occurred regardless of the procedure for several reasons: on admission the veteran had increased chest pain, there was relentless progression of the underlying disease, there was 95 percent stenosis (blockage) as documented by cardiac catheterization, and several risk factors were present. In other words, Dr. G.R.'s opinion is to the effect that VA treatment did not cause the myocardial infarction, but that it would have occurred regardless of VA treatment. It is also notable that the veteran signed informed consent forms for the procedures, and was cognizant of the risks and benefits of the procedure. 

Dr. G.R. noted that the veteran's angina pains represented the continued manifestation of his underlying heart condition. He essentially stated that in his professional opinion, the claimed conditions were not caused by angioplasty during the course of the veteran's September 1996 VA hospitalization. 

Given the aforementioned opinions which essentially discount a relationship between the veteran's myocardial infarction and anginal pains and VA treatment, the claims must be denied. 

     Morphine Overdose 

Dr. G.R. indicated that there was no corroborative evidence that a morphine overdose occurred during the course of the veteran's VA treatment in September 1996, and this was confirmed by the Jackson VAMC Head Nurse of Ward 4CS and the Jackson VAMC Clinical Pharmacy Coordinator. Dr. G.R. indicated that a morphine overdose would be manifested by respiratory depression or arrest that typically requires assisted ventilation. It was also pointed out that in cases of morphine overdoses, there are no residuals after the initial incident. In sum, there is no evidence on file which establishes that the veteran was subject to a morphine overdose during his VA treatment in September 1996 which caused additional and lasting disability. Further, assuming for argument purposes that he did sustain a morphine overdose, it has been explained that any related residuals would be acute and transitory and not productive of disability. 

     Disability Manifested by a Low Heart Rate etc. 

Dr. G.R. indicated that the veteran's claimed low heart rate, tiredness, insomnia, restlessness, nausea, lightheadedness, and dizziness were well-known adverse reactions to a beta-blocker, which is medication used to treat his cardiac condition. It has been determined, as discussed above, that the veteran's cardiac disability is not service-connected under 38 U.S.C.A. § 1151. As such, the veteran may not argue that his symptoms are secondarily related to a service-connected heart disability. 38 C.F.R. § 3.310.

Further, no medical professional has offered an opinion, to the effect that the treatment afforded the veteran by VA, to include administration of beta blockers, undertaken during a period of VA hospitalization in September 1996, resulted in additional disability from a disease or injury or an aggravation of existing disease or injury. Rather, it appears that any resultant disability, if any, was a necessary consequence of (or certain to result from) his cardiac treatment. While the veteran has set forth his own opinion as to the existence of additional disability, the record does not establish that he has the requisite medical training and expertise to offer any such opinion.  

     Psychiatric Disorder 

With regard to anxiety, Dr. G.R. indicated in his March 1997 statement that such was a well-known reaction to cardiac medication - beta-blockers. In a May 2004 VA report, it was noted that the veteran had an adjustment disorder with mixed anxiety and depression symptoms. It has been determined, as discussed above, that the veteran's cardiac disability is not subject to compensation under 38 U.S.C.A. § 1151. As such, the veteran may not argue that his psychiatric disorder is secondarily related to a cardiac disability. 38 C.F.R. § 3.310.

Further, no medical professional has offered an opinion, to the effect that the treatment afforded the veteran by VA, to include administration of beta blockers, undertaken during a period of VA hospitalization in September 1996, resulted in additional psychiatric disability from a disease or injury or an aggravation of existing disease or injury. While the veteran has set forth his own opinion as to the existence of additional psychiatric disability, the record does not establish that he has the requisite medical training and expertise to offer any such opinion. In sum, there is no basis for compensation for 38 U.S.C.A. § 1151. 

     Headache Disability 

A February 1997 neurological report reflects the opinion that there was a clear association between Nitroglycerin and the veteran's headaches. The May 2004 VA examination similarly concludes that the veteran's headaches were incidental to Nitroglycerin, which is medication used to treat angina. In fact, the 2004 VA examiner essentially indicated that headaches were a necessary consequence of Nitroglycerin usage and that if his patients did not experience such symptoms he would advise them to discontinue the medication as such was ineffective. 

First, the veteran is not service-connected for a cardiac disability via direct or secondary service connection or under the provisions of 38 U.S.C.A. § 1151. As such, he may not argue that his headaches are secondarily related to a cardiac disability. 38 C.F.R. § 3.310. Second, there is absolutely no evidence that shows that VA treatment resulted in additional headache disability. There is no evidence that the veteran has additional headache disability which is the result from a disease or injury or an aggravation of an existing disease or injury as a result of VA treatment. As such, compensation under 38 U.S.C.A. § 1151 is not warranted. 

     All claims 

The Board finds that the preponderance of the evidence is against the Veteran's claims, and that compensation under 38 U.S.C.A. § 1151 is not warranted. In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	



Continued on next page





ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction is denied.

Compensation under 38 U.S.C.A. § 1151 for angina pains is denied.

Compensation under 38 U.S.C.A. § 1151 for residuals of a claimed morphine overdose, to include anxiety and shortness of breath is denied.

Compensation under 38 U.S.C.A. § 1151 for a disability manifested by a low heart rate, alternating high and low blood pressure, fatigue, insomnia, restlessness, nausea, lightheadedness, and dizziness is denied.

Compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, diagnosed as an adjustment disorder with an anxious and depressed mood is denied.

Compensation under 38 U.S.C.A. § 1151 for a chronic headache disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


